United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1165
                                    ___________

Mohammad Younas,                      *
                                      *
            Petitioner,               *
                                      * Petition for Review of an
      v.                              * Order of the Board of
                                      * Immigration Appeals.
John Ashcroft, Attorney General of    *
the United States,                    *    [UNPUBLISHED]
                                      *
            Respondent.               *
                                 ___________

                              Submitted: January 16, 2004

                                   Filed: February 13, 2004
                                    ___________

Before MELLOY, BRIGHT, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Mohammad Younas petitions for the review of an order of the Board of
Immigration Appeals ("BIA") summarily affirming an Immigration Judge's ("IJ's")
denial of Younas' application for asylum and withholding of removal. After careful
review of the record, we deny the petition.

      Younas, a citizen of Pakistan, arrived in the United States as a business visitor
in 1989. On July 11, 2001, the Immigration and Naturalization Service ("INS")
issued a Notice to Appear because Younas had overstayed his visa. Younas conceded
removability and sought asylum, withholding of removal, and protection under
Article 3 of the United Nations Convention Against Torture ("CAT"). See 8 C.F.R.
§ 208.16(c)(2) (2003); CAT, opened for signature Feb. 4, 1985, S. Treaty Doc. No.
100-20, at 20 (1988).

       To qualify for asylum an alien must demonstrate a well-founded fear of
persecution on account of race, religion, nationality, membership in a particular social
group, or political opinion. 8 U.S.C. § 1101(a)(42)(A) (defining refugees who are
eligible for asylum); Dominguez v. Ashcroft, 336 F.3d 678, 679 (8th Cir. 2003)
(stating legal standard). An alien also must show a clear probability that he will face
persecution on one of these grounds to qualify for withholding of deportation. Id.
We will uphold an agency's determination if substantial evidence supports that an
alien is not eligible for asylum or withholding of deportation. Id. We will reverse the
determination where no reasonable fact finder could conclude that the alien lacked
the requisite fear of persecution. Id.

      We conclude that substantial evidence supports the denial of asylum and
withholding of removal. Younas alleges he demonstrated a well-founded fear of past
and future persecution on account of his association and support of the Pakistan
People's Party ("PPP"), a group opposed to the military government presently in
power. Younas contends that he presented a well-founded fear of past persecution
because the PPP blackmailed him into joining its organization. Younas alleged future
persecution by stating that his brother actively supports the PPP, Younas has
supported the PPP by giving his brother money, the police twice raided his home in
Pakistan, the police harassed his family in Pakistan, and he has an outstanding arrest
warrant in Pakistan.

      The IJ held that the evidence Younas presented did not support a finding that
he suffered past persecution. In rejecting Younas' claims of future persecution, the

                                          -2-
IJ explained that Younas failed to identify who his persecutors will be with sufficient
specificity. Younas bears the burden of providing credible, direct, and specific
evidence that a reasonable person in his position would fear persecution if returned
to his native country. Francois v. INS, 283 F.3d 926, 930 (8th Cir. 2002).

      In addition, we conclude that Younas' claim and relief under the CAT fails.
See Francois v. INS, 283 F.3d at 932-33 (finding that substantial evidence supporting
a denial of request for asylum also supported denial of withholding of deportation
because standard for withholding is more onerous); 8 C.F.R. § 208.16(c)(2) (claimant
must establish torture more likely than not if removed to proposed country of
removal).1

      Finally, while we deny Younas' petition for review, we reinstate Younas'
previously granted voluntary departure period under the terms and conditions
prescribed by the BIA. Loulou, 2003 WL 23025601at *3.

      For the reasons stated, we deny the petition for review.
                      ______________________________




      1
       Younas also asserts that the BIA violated his due process rights by using its
streamlined review procedure. This court has held previously that the streamlined
review does not violate an alien's due process rights. See Loulou v. Ashcroft, No. 02-
3004, 2003 WL 23025601 (8th Cir. Dec. 30, 2003) (concluding streamlined review
procedure does not violate an alien's due process rights).

                                         -3-